Jenkins, P. J.
Wliile a contract made on Sunday in furtherance of work of the ordinary calling of one of the contracting parties can not be enforced by him, still if goods are sold on Sunday, and the purchaser thereafter, on a secular day, promises to pay for them, meantime retaining and using the articles furnished, the continued use of the property furnishes a sufficient consideration for the new promise, and the promisor is bound thereby. See, in this connection, Jones v. Belle Isle, *56113 Ga. App. 437, 438 (79 S. E. 357). Thus, where, as in the instant ease, automobile tires were furnished on Sunday to the minor son of the defendant, who stated that his father had sent him for the tires, and there was evidence that the father thereafter, on a secular day, promised to pay for the tires, and evidence from which the jury would have been authorized to find that«the father retained and used the tires, even though the contract made on Sunday be treated as void (see Williams v. State, 167 Ga. 160, 144 S. E. 745), under the foregoing ruling a verdict in favor of the seller and against the father would have been authorized, and it was error to grant a nonsuit.
Decided January 19, 1931.
Harris & Hams, for plaintiff.
Porter & Mebane, for defendant.

Judgment reversed.


Stephens amd Bell, JJ., concur.